DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatonen et al. (US Pub 2004/0039968).
Regarding claim 1, Hatonen discloses a method of detecting anomalies in a communications network, the method comprising: storing a set of N key performance indicator (KPI) models (para 0025-0032; 0086-0087); associating each of a plurality of recurring time slots of a recurring time frame on a per group member basis with one of the N KPI models, said associating including associating a first group member of a first group and a first recurring time slot with a first one of the N models, said first one of the N models being a first model(para 0019; 0032; 0085; 0094); receiving event data for the first group member for a first time period; and determining based on the first model if a 
Regarding claim 2, Hatonen discloses further comprising: reporting an anomaly or taking an anomaly mitigation operation in response to determining that the KPI value for the first group member and first time period is anomalous (para 0093-0096).
Regarding claim 4, Hatonen discloses further comprising: prior to determining based on the first model if a KPI value for the first group member and first time period is anomalous, determining or computing said KPI value for the first group member and first time period based on said received event data for the first group member and first time period (para 0106).
Regarding claim 5, Hatonen discloses wherein said time slot is an hour of the week and said time frame is a week; wherein said first time period is a 15 minute time interval occurring during an occurrence of the first recurring time slot, said first recurring time slot being a first hour of the week (0019- observation period is user definable; 0118).
Regarding claim 6, Hatonen discloses wherein the first group is one of the following: a subscriber number group, called destination number group, ingress trunk group, egress trunk group, destination country code group, ingress IP signaling network group, or an egress IP signaling network group (para 0019).
Regarding claim 7, Hatonen discloses wherein said associating further includes associating the first group member and a second recurring time slot with a second one of the N models, said second one of the N models being a second model (para 0086-0087 – such as K-means clustering; 0047-0053).

Regarding claim 9, Hatonen discloses wherein said associating each of a plurality of recurring time slots on a per group member basis with one of the N KPI models includes associating a second group member and the first recurring time slot with a first particular one of the N models, said first particular one of the N models being the first model or another model; receiving event data for the second group member for the first time period; and determining based on the first particular one of the N models if a KPI value for the second group member and the first time period is anomalous (para 0043; 0047-0053). 
Regarding claim 10, Hatonen discloses further comprising: receiving event data for the second group member for the second time period, said second time period being an occurrence of a second recurring time slot of the plurality of recurring time slots; and determining based on a second particular model if a KPI value for the second group member and the second time period is anomalous, said associating each of a plurality of recurring time slots on a per group member basis with one of the N KPI models including associating the second group member and the second recurring time slot with the second particular one of the N models, said second particular model being the first model or another model of N KPI models (para 0043; 0047-0053).


Regarding claim 12, Hatonen discloses further comprising: generating an updated set of N models using KPI values corresponding to at least said first recurring time slot; and storing said updated set of N models for use in detecting anomalies during future time periods (para 0047-0053).
Regarding claim 15, see rejection of claim 1.
Regarding claim 16, see rejection of claim 2.
Regarding claim 18, see rejection of claim 7.
Regarding claim 19, see rejection of claim 8.
Regarding claim 20, see rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatonen et al. (US Pub 2004/0039968) in view of Peng et al. (US Patent 10,581,664).

Hatonen does not disclose wherein the first model includes a mean and a variance; and determining based on the first model if the KPI value for the first group member and first time period is anomalous includes determining if the KPI value for the first group member and first time period exceeds a predetermined number of standard deviations from the mean of the first model.
Peng discloses wherein the first model includes a mean and a variance (col. 12, lines 53-65); and determining based on the first model if the KPI value for the first group member and first time period is anomalous includes determining if the KPI value for the first group member and first time period exceeds a predetermined number of standard deviations from the mean of the first model (col. 13, lines 14-67; fig. 15).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Hatonen with the teachings of Peng in order to alert a network operator to deteriorated wireless network conditions with granularity and reduced false alerts (Peng, see abstract).
Regarding claim 17, see rejection of claim 3.


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652